In this case plaintiff alleged and defendant denied making of the warranties relied on and examination should have been permitted on the issues thus raised. Rule X of the New York County Trial Term Rules was intended to enlarge rather than limit the scope of examinations before trial where the right to such had previously been denied. It was not designed to reduce or diminish the area of prior permissible inquiry. Order unanimously modified so as to grant, in addition to the items allowed, all items requested in the notice of examination, except item 8, and, as so modified, affirmed, with $20 costs and disbursements to the appellants. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Present — Dore, J. P., Cohn, Van Voorhis and Breitel, JJ.